Joyce Guerra, Vicky Barrow,
                                                               Billie Harris and Rosalina s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 28, 2014

                                   No. 04-13-00477-CV

                                 Matthew D. WHITMIRE,
                                        Appellant

                                              v.

             Joyce GUERRA, Vicky Barrow, Billie Harris and Rosalina Smith,
                                    Appellees

                   From the 278th District Court, Walker County, Texas
                                 Trial Court No. 26,139
                          Kenneth H. Keeling, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court